  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 1 of 7 - Page ID # 33




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,                                  8:21CV162

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

COUNTY PSYCH. DR. HARTMAN;
LANCASTER COUNTY COURTS,
District 3; JUDGE DALTON; PATRICK
CONDON; and TODD MOLVAR,
Attorney,

                    Defendants.


       Plaintiff, a state prisoner, filed his pro se Complaint on April 19, 2021, and
has been granted leave to proceed in forma pauperis. The court now conducts an
initial review of Plaintiff’s Complaint (Filing 1) pursuant to 28 U.S.C. '' 1915(e)(2)
and 1915A.

                     I. STANDARDS ON INITIAL REVIEW

       The court is required to conduct an initial review of “a complaint in a civil
action in which a prisoner seeks redress from a governmental entity or officer or
employee of a governmental entity.” 28 U.S.C.A. ' 1915A(a). On such initial
review, the court must dismiss the complaint if it: “(1) is frivolous, malicious, or
fails to state a claim upon which relief may be granted; or (2) seeks monetary relief
from a defendant who is immune from such relief.” 28 U.S.C.A. ' 1915A(b). See
also 28 U.S.C. ' 1915(e)(2)(B) (requiring dismissal of in forma pauperis complaints
“at any time” on the same grounds as ' 1915A(b)).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 2 of 7 - Page ID # 34




JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). Plaintiffs must set forth enough
factual allegations to “nudge[ ] their claims across the line from conceivable to
plausible,” or “their complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.”).

       “A pro se complaint must be liberally construed, and pro se litigants are held
to a lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted). This means that “if the essence of an
allegation is discernible, even though it is not pleaded with legal nicety, then the
district court should construe the complaint in a way that permits the layperson’s
claim to be considered within the proper legal framework.” Stone v. Harry, 364 F.3d
912, 915 (8th Cir. 2004). However, even pro se complaints are required to allege
facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980).

                         II. SUMMARY OF COMPLAINT

       Plaintiff complains that on January 29, 2021, he was found incompetent to
stand trial for criminal charges filed in the County Court of Lancaster County,
Nebraska, and was ordered committed to the Lincoln Regional Center (“LRC”) for
treatment. Plaintiff claims he is competent, and alleges he was not permitted to make
his case before the county court; that he was not permitted to see a document his
court-appointed attorney submitted; and that he received no response to a request for
new counsel. Plaintiff objects to having been sent to LRC for his evaluation, because
of a “traumatizing history” when he was a patient at that facility during 2016 and
2017. Plaintiff also complains that because he has been diagnosed with autism, he
should not be housed with mentally ill and dangerous persons at LRC. It appears
Plaintiff is currently being held at the Lancaster County Jail. Plaintiff Complaint
does not contain a request for relief, but in a supplemental filing (Filing 9) Plaintiff
states that he wants the Lancaster County Court’s commitment order reversed, and


                                           2
  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 3 of 7 - Page ID # 35




that he is suing Dr. Hartman, Judge Dalton, Public Defender Molvar, and County
Attorney Condon in their individual capacities only.

                                  III. DISCUSSION

       Liberally construing Plaintiff’s allegations, this is a civil rights action brought
under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege a
violation of rights protected by the United States Constitution or created by federal
statute and also must show that the alleged deprivation was caused by conduct of a
person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The
traditional definition of acting under color of state law requires that the defendant in
a § 1983 action have exercised power “possessed by virtue of state law and made
possible only because the wrongdoer is clothed with the authority of state law.” Id.
(quoting United States v. Classic, 313 U.S. 299, 326 (1941)).

      a. Public Defender Molvar

      “[A] public defender does not act under color of state law when performing a
lawyer’s traditional functions as counsel to a defendant in a criminal proceeding.”
Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981); West, 487 U.S. at 50. Indeed, when
a public defender represents an indigent defendant in a state criminal proceeding, he
is “not acting on behalf of the State; he is the State's adversary.” Dodson, 454 U.S.
at 322 n.13. That is the situation presented here.

       A § 1983 claim may be brought against a public defender who conspires with
a state actor to deprive an individual of a federally-protected right, see Manis v.
Sterling, 862 F.2d 679, 681 (8th Cir. 1988), but the allegations of Plaintiff’s
Complaint fall far short of stating a plausible conspiracy claim involving his
attorney. See Harris v. Craig, No. 8:20CV17, 2020 WL 2914026, at *2 & n. 1 (D.
Neb. June 3, 2020) (collecting cases).

      b. County Attorney Condon

      A county attorney or deputy county attorney is a “state actor,” but prosecutors
“are entitled to absolute immunity from civil liability under § 1983 when they are
                                            3
  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 4 of 7 - Page ID # 36




engaged in prosecutorial functions that are ‘intimately associated with the judicial
process.’” Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006), quoting Anderson
v. Larson, 327 F.3d 762, 768 (8th Cir. 2003). Plaintiff does not allege that County
Attorney Condon played any part at his competency hearing, but if he did, he was
necessarily engaged in a prosecutorial function. Nebraska law specifies that if it
appears a criminal defendant has become incompetent to stand trial, a county
attorney may call this fact to the judge’s attention. See Neb. Rev. Stat. § 29-1823.
Plaintiff complains that the county attorney will not request that the commitment
order be reversed, but that is not the county attorney’s function.

      c. Dr. Hartman

       Plaintiff alleges that the document his public defender submitted to the court
was prepared by Dr. Hartman, as the “county psych evaluator,” but it is not alleged
that Dr. Hartman engaged in any misconduct to violate Plaintiff’s constitutional
rights. “A complaint that only lists a defendant’s name in the caption without
alleging that the defendant was personally involved in the alleged misconduct fails
to state a claim against that defendant.” Banks v. New York Police Dep't, No.
4:15CV3012, 2015 WL 1470475, at *2 (D. Neb. Mar. 31, 2015). Moreover, the
document that was submitted to the court presumably was Dr. Hartman’s report of
Plaintiff’s psychiatric evaluation, which was performed at the direction of the court.
As such, Dr. Hartman is immune from suit regarding the contents of that report.
Individuals “perform[ing] functions essential to the judicial process” enjoy absolute
immunity against suit based on those actions. Morstad v. Dep’t of Corr. & Rehab.,
147 F.3d 741, 744 (8th Cir. 1998), quoting Moses v. Parwatikar, 813 F.2d 891, 892
(8th Cir. 1987) (court-appointed psychiatrist performing competency examination
enjoyed absolute immunity); see also Mikhail v. Kahn, 991 F. Supp. 2d 596, 662-65
(E.D. Pa.) (examining psychologist and psychiatrist had absolute quasi-judicial
immunity for their acts pursuant to their court-appointed roles, and also absolute
witness immunity for their testimony), aff'd, 572 F. App’x 68 (3d Cir. 2014)
(“Individuals charged with the duty of carrying out facially valid court orders enjoy
quasi-judicial absolute immunity from liability for damages in a suit challenging
conduct prescribed by that order. This immunity extends to evaluative functions
when the evaluation is done, as it plainly was here, to assist the court in its decision-
making process.”) (citation omitted).
                                           4
  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 5 of 7 - Page ID # 37




      d. Lancaster County Court

      “Courts are not persons within the meaning of 42 U.S.C. § 1983, and, if they
were, the action would be barred by the Eleventh Amendment, anyway.” Clark v.
Clark, 984 F.2d 272, 273 (8th Cir. 1993).

      e. Judge Dalton

      A county court judge is a “state actor,” but is immune from suit for damages
under § 1983 in all but two narrow sets of circumstances. Woodworth v. Hulshof,
891 F.3d 1083, 1090 (8th Cir. 2018); Schottel v. Young, 687 F.3d 370, 373 (8th Cir.
2012). “First, a judge is not immune from liability for nonjudicial actions, i.e.,
actions not taken in the judge’s judicial capacity. Second, a judge is not immune for
actions, though judicial in nature, taken in the complete absence of all jurisdiction.”
Woodworth, 891 F.3d at 1090-91 (quoting Schottel, 687 F.3d at 373).

       An act is judicial if “it is one normally performed by a judge and if the
complaining party is dealing with the judge in his judicial capacity.” Id. (internal
citations omitted). Further, where immunity is concerned, the scope of a judge’s
jurisdiction must be construed broadly. Schottel, 687 F.3d at 373.

       Here, Judge Dalton’s action in presiding over Plaintiff’s competency hearing
and in committing him to LRC for treatment were clearly acts normally performed
by a judge in his or her judicial capacity. Judicial immunity is not overcome by
allegations of bad faith or malice. Mireles v. Waco, 502 U.S. 9, 11-12 (1991); Stump
v. Sparkman, 435 U.S. 349, 356-57 (1978). It is also clear that Judge Dalton did not
act in complete absence of all jurisdiction because Nebraska law grants authority to
county court judges to determine a criminal defendant’s competency to stand trial,
to order an evaluation, and to commit a mentally incompetent defendant to a state
hospital for treatment. See Neb. Rev. Stat. § 29-1823.

       Insofar as Plaintiff is requesting this court to intervene in his criminal case
and to order Judge Dalton to reverse his order finding Plaintiff incompetent to stand
trial and committing Plaintiff to LRC for treatment, this court does not have subject


                                          5
  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 6 of 7 - Page ID # 38




matter jurisdiction. Under the Rooker–Feldman doctrine,1 federal district courts
generally lack subject matter jurisdiction over suits that are, in substance, appeals
from state-court judgments. See Mosby v. Ligon, 418 F.3d 927, 931 (8th Cir.2005).
“The basis for the Rooker/Feldman doctrine is that, other than in the context of
habeas claims, federal district courts are courts of original jurisdiction, and by statute
they are precluded from serving as appellate courts to review state court judgments,
as that appellate function is reserved to the Supreme Court under 28 U.S.C. § 1257.”
Dornheim v. Sholes, 430 F.3d 919, 923 (8th Cir.2005). See Zessin v. Moore, No.
807CV0171, 2007 WL 2344803, at *1-2 (D. Neb. Aug. 13, 2007) (holding Rooker–
Feldman divested the federal district court of jurisdiction over action to enjoin
enforcement of a state court order that plaintiff be administered antipsychotic drugs
in an effort to assist him in becoming competent to stand trial). Under Nebraska law,
“an order finding [a criminal defendant] incompetent to stand trial and ordering him
confined until such time as he is competent is a final order from which an appeal
may be taken ….” State v. Guatney, 299 N.W.2d 538, 543 (Neb. 1980); State v.
Jones, 605 N.W.2d 434, 437-38 (Neb. 2000).

       And, even assuming for the sake of analysis that this court has subject matter
jurisdiction, abstention is compelled by the doctrine of Younger v. Harris, 401 U.S.
37 (1971), which restricts federal court interference with pending state court criminal
proceedings. See Zessin, 2007 WL 2344803, at *2-3 (Younger abstention applied to
plaintiff’s claim for injunctive relief regarding state court’s involuntary medication
order, and also to plaintiff’s claim for damages against physicians at LRC who
prescribed and directed the course of treatment). “These state court proceedings for
commitment are ‘in aid of and closely related to criminal statutes.’” Coley v. Clinton,
635 F.2d 1364, 1371 (8th Cir. 1980) (holding Younger abstention applied where
former inmates of state mental hospital challenged constitutionality of commitment
procedures and hospital policy for housing assignments) (quoting Moore v. Sims,
442 U.S. 415, 423 (1979)). “Therefore the doctrines of comity and federalism set
forth in Younger preclude federal court intervention by way of injunctive or
declaratory relief in the absence of a showing of bad faith on the part of the state in
maintaining the proceedings, exceptional circumstances, or other limited grounds

      1
        See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v.
Fid. Trust Co., 263 U.S. 413, 415, 416 (1923).
                                            6
  8:21-cv-00162-RGK-PRSE Doc # 10 Filed: 06/14/21 Page 7 of 7 - Page ID # 39




recognized by the Supreme Court as an exception to the Younger rule.” Coley, 635
F.2d at 1371 (citing cases). No such grounds are alleged here.

                                IV. CONCLUSION

      Plaintiff’s Complaint is subject to preservice dismissal for lack of subject
matter jurisdiction, or because Younger abstention applies. In addition, some of the
defendants are immune from suit, and, overall, the Complaint fails to state a claim
upon which relief may be granted. Plaintiff will not be given leave to amend, because
it would be futile. See Silva v. Metro. Life Ins. Co., 762 F.3d 711, 719-20 (8th Cir.
2014) (district courts can deny motions to amend when amendment would be futile,
as where claims are frivolous or could not withstand a motion to dismiss).

      IT IS THEREFORE ORDERED:

      1.     This action is dismissed without prejudice.

      2.     Judgment will be entered by separate document.

      Dated this 14th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           7
